Part of the terms of sale were that those who purchased to the amount of twenty shillings or upwards should have a credit of twelve months; that persons purchasing should give bond with sufficient security, and that those who did not comply with the terms of sale should pay four shillings in the pound for disappointing the sale, and return the goods before sunset. The case was submitted.
It is clear from the authorities that the present action affirms the sale; therefore, it cannot be sustained before the term of credit expires. An action for the breach of contract in not giving the bond, or for not returning the mare, would have been the proper remedy. The principles which govern this case are well established and clearly laid down in 4 East, 147, and 3 Bos. and Pull., 582. As, therefore, this action was commenced before the cause of action occurred, a nonsuit must be entered.
(250)